Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148442(77)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  DEPARTMENT OF NATURAL RESOURCES
  AND ENVIRONMENT, f/k/a DEPARTMENT
  OF ENVIRONMENTAL QUALITY,
           Plaintiff-Appellant,
                                                                     SC: 148442
  v                                                                  COA: 297663
                                                                     Ingham CC: 89-064557-CE
  REXAIR, INC.,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
  to participate as amicus curiae is GRANTED. The amicus brief submitted on February
  18, 2014, by the Michigan Chamber of Commerce on the application for leave to appeal
  is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 24, 2014
                                                                                Clerk